UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 25, 2009 BIG LOTS, INC. (Exact name of registrant as specified in its charter) Ohio 1-8897 06-1119097 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Phillipi Road, Columbus, Ohio 43228 (Address of principal executive offices) (Zip Code) (614) 278-6800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 25, 2009, Big Lots, Inc. (“we,” “us” or “our”) issued a press release and conducted a conference call, both of which reported our unaudited results for the second quarter of fiscal 2009, provided initial guidance for the third and fourth quarters for fiscal 2009, and updated guidance for fiscal 2009.Attached as exhibits to this Form 8-K are copies of our August 25, 2009 press release (Exhibit 99.1) and the transcript of our August 25, 2009 conference call (Exhibit 99.2), including information concerning forward-looking statements and factors that may affect our future results.The information in Exhibits 99.1 and 99.2 is being furnished, not filed, pursuant to Item 2.02 of this Form 8-K.By furnishing the information in this Form 8-K and the attached exhibits, we are making no admission as to the materiality of any information in this Form 8-K or the exhibits. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibits marked with an asterisk (*) are filed herewith. Exhibit No. Description 99.1* Big Lots, Inc. press release dated August 25, 2009. 99.2* Big Lots, Inc. conference call transcript dated August 25, 2009. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIG LOTS, INC. Date:August 31, 2009 By: /s/ Charles W. Haubiel II Charles W. Haubiel II Senior Vice President, Legal and Real Estate, General Counsel and Corporate Secretary
